EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Amit Singhal (Reg. No 71,021) on August  26th, 2022.
Please replace the claim set:
-- 1-11. (Canceled)
12. (Currently Amended) An image processing apparatus, between an external apparatus and a printing apparatus, which receives data from the external apparatus and transmits the data to the printing apparatus, the image processing apparatus comprising:
an interface that receives the data from the external apparatus;
a first power supply control unit that controls supply of power to the image processing apparatus;
a memory configured to store a program; and
 execute the program to: 
determine whether the data received from the external apparatus is a first type data  or a second type data that requires a response from the image processing apparatus or a third type data or a fourth type data that requires a response from the printing apparatus;
 in a case where the data received from the external apparatus is the first type data
or the second type data, not transmit the data to the printing apparatus;
in a case where the data received from the external apparatus is the third type data or the fourth type data, determine whether the data received from the external apparatus is third type data to which the printing apparatus is capable of responding while a second power supply control unit that controls supply of power to the printing apparatus maintains the printing apparatus in a power-saving state or fourth type data to which the printing apparatus is capable of responding after the second power supply control unit changes a power state of the printing apparatus power state;
[AltContent: rect]in a case where the data is the third type data, transmit the data to the printing apparatus at a first communication speed while the second power supply control unit maintains the power-saving state; and
[AltContent: rect]in a case where the data is the fourth type data, transmit the data to the printing apparatus at a second communication speed, which is different from the first communication speed, after the second power supply control unit switches 

13-22. (Canceled)


(Previously Presented) The image processing apparatus according to claim 12, wherein the second communication speed is faster than the first communication speed.
(Canceled)
(Currently Amended) The image processing apparatus according to claim 23, wherein the first power supply control unit causes the image processing apparatus to leave a power-saving state of the image processing apparatus, based on receiving the third type data, and leave the power-saving state of the image processing apparatus, based on receiving the fourth type data.

(Canceled)
(Canceled)
(Currently Amended) A data processing method implemented by an image processing apparatus, between an external apparatus and a printing apparatus, which receives data from the external apparatus and transmits the data to the printing apparatus and includes an interface that communicates with the external apparatus, a first power supply control unit that controls supply of power to the image processing apparatus, and a that execute the data processing method, the data processing method comprising:
receiving the data from the external apparatus via the interface;
determining whether the data received from the external apparatus is a first type data or a second type data that requires a response from the image processing apparatus or a third type data or a fourth type data that requires a response from the printing apparatus;
in a case where the data received from the external apparatus is the first type data or the second type data, not transmitting the data to the printing apparatus;
in a case where the data received from the external apparatus is the third type data or the fourth type data, determining whether the data received from the external apparatus is third type data to which the printing apparatus is capable of responding while a second power supply control unit that controls supply of power to the printing apparatus maintains the printing apparatus in a power-saving state or fourth type data to which the printing apparatus is capable of responding after the second power supply control unit changes a power state of the printing apparatus power state;
in a case where the data is the third type data, transmitting the data to the printing apparatus at a first communication speed while the second power supply control unit maintains the power saving state; and
[AltContent: rect]in a case where the data is the fourth type data, transmitting the data to the printing apparatus at a second communication speed, which is different from the first communication speed, after the second power supply control unit switches 

(Previously Presented) The data processing method according to claim 28, wherein the second communication speed is faster than the first communication speed. 
(Canceled)
(Currently Amended) The image processing apparatus according to claim 29,  further comprising: 
                 controlling first power supply control unit  to causeto leave a power-saving state of the image processing apparatus, based on receiving the third type data; and 
                 controlling first power supply control unit  to causeto leave the power-saving state of the image processing apparatus, based on receiving the fourth type data.
(Canceled)
(Canceled)
(Canceled) ---
     
Allowable Subject matter
	Claims 12, 23,25, 28, 29,31 are allowed.







Reasons for Allowance
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
      This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1)  Claim limitations [12, 28]:
 “  a first power supply control unit  that controls supply of power  to the image processing apparatus“
“  a second power supply control unit that controls supply of power to the printing apparatus”
have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder:
“  a first power supply control unit”
 “  a second power supply control unit”
coupled with functional language 
Controls supply of power to the image processing apparatus
controls supply of power to the printing apparatus 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 12, 28 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“  a first power supply control unit” [Para 0035-0039;0067; Fig.3]
 “ a second power supply control unit”[ para 0040-0044, 0067; Fig.4].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187                                                                                                                                                                                             
/PHIL K NGUYEN/           Primary Examiner, Art Unit 2187